7. Communication infrastructure for the Schengen Information System environment (decision) (vote)
- Report: Carlos Coelho (A6-0357-2007)
- Before the vote:
rapporteur. - (PT) Mr President, as we are running late, just three brief comments: firstly, Parliament regrets the delay in SIS II; secondly Parliament is facing an emergency situation because if we do not decide now, the Member States may have to re-establish internal borders, which is unacceptable; thirdly, Parliament prefers the technical solution of extending the agreement with SISNET and regards the alternative solution of the agreement with s-Testa to be a financially damaging solution, but unfortunately we have to keep both on the table to prevent the raising of borders that no one wants.